                       Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 1 of 23


               1   GIBSON, DUNN & CRUTCHER LLP
                   THEODORE J. BOUTROUS JR., SBN 132099
               2     tboutrous@gibsondunn.com
                   THEANE EVANGELIS, SBN 243570
               3     tevangelis@gibsondunn.com
                   BLAINE H. EVANSON, SBN 254338
               4     bevanson@gibsondunn.com
                   HEATHER RICHARDSON, SBN 246517
               5     hrichardson@gibsondunn.com
                   333 South Grand Avenue
               6   Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
               7   Facsimile: 213.229.7520
               8   Attorneys for Uber Technologies, Inc.
               9
                                                UNITED STATES DISTRICT COURT
           10
                            NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
           11
                   CHRISTOPHER JAMES and SPENCER                 CASE NO. 3:19-cv-06462-EMC
           12      VERHINES, individually and on behalf of all
                   others similarly situated,                    DEFENDANT UBER TECHNOLOGIES,
           13                                                    INC.’S SUPPLEMENTAL BRIEF ON PROP
                                        Plaintiffs,              22’S IMPACT ON PLAINTIFFS’ MOTION
           14                                                    FOR CLASS CERTIFICATION
                          v.
           15                                                    Hearing:
                   UBER TECHNOLOGIES, INC.,                      Date: December 22, 2020
           16                                                    Time: 1:30 p.m.
                                        Defendant.               Place: Courtroom 5
           17
                                                                 Judge: Honorable Edward M. Chen
           18                                                    Action Filed: October 8, 2019
                                                                 Trial Date: none set
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                     UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                          Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 2 of 23


               1                                                        TABLE OF CONTENTS
               2                                                                                                                                              Page
               3   I.        INTRODUCTION .................................................................................................................... 1
               4   II.       ARGUMENT ............................................................................................................................ 1
               5             A.        Proposition 22 Unquestionably Applies to Plaintiffs’ Claims Against Uber. ............... 1
               6             B.        Prop 22 Underscores That Plaintiffs Are Inadequate Class Representatives. ............... 5
               7             C.        Individualized Issues Predominate for Plaintiffs’ Claims. ............................................ 6
               8   III.      CONCLUSION ......................................................................................................................... 8
               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                                           i
Crutcher LLP
                         UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                          Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 3 of 23


               1                                                    TABLE OF AUTHORITIES
               2                                                                                                                                     Page(s)
               3                                                                     Cases
               4   Alberghetti v. Corbis Corp.,
                      263 F.R.D. 571 (C.D. Cal. 2010) ......................................................................................................5
               5

               6   Berry v. County of Sonoma,
                      30 F.3d 1174 (9th Cir. 1994).............................................................................................................6
               7
                   Carroll v. Lowes Home Ctrs., Inc.,
               8      2014 WL 1928669 (S.D. Fla. May 6, 2014) .....................................................................................7
               9   Cassady v. Morgan, Lewis, & Bockius LLP,
                      145 Cal. App. 4th 220 (2006) ...........................................................................................................7
           10
                   Dawson v. Hertz Transporting, Inc.,
           11
                     2018 WL 6112623 (C.D. Cal. Nov. 5, 2018) ....................................................................................7
           12
                   Dunbar v. Albertson’s, Inc.,
           13         141 Cal. App. 4th 1422 (2006) .........................................................................................................7

           14      Johnson v. Serenity Transp., Inc.,
                      2018 WL 3646540 (N.D. Cal. Aug. 1, 2018)....................................................................................7
           15
                   Ladore v. Ecolab, Inc.,
           16
                      2012 WL 12861141 (C.D. Cal. Apr. 11, 2012) ................................................................................6
           17
                   Lampe v. Queen of the Valley Med. Ctr.,
           18         19 Cal. App. 5th 832 (2018) .............................................................................................................8

           19      Mies v. Sephora U.S.A., Inc.,
                      234 Cal. App. 4th 967 (2015) ...........................................................................................................7
           20
                   Nicholas v. Uber Techs., Inc.,
           21         2020 WL 7173249 (N.D. Cal. Dec. 7, 2020) ....................................................................................6
           22
                   Olson v. California
           23         No. 20-55267 (9th Cir. Nov. 18, 2020),
                      https://www.youtube.com/watch?v=wIk__X_FnqQ ........................................................................2
           24
                   People v. Uber Techs., Inc.,
           25         56 Cal. App. 5th 266 (2020) .............................................................................................................3
           26      Ramirez v. TransUnion LLC,
                      951 F.3d 1008 (9th Cir. 2020)...........................................................................................................7
           27

           28      Torres v. Air to Ground Servs., Inc.,
                      300 F.R.D. 386 (C.D. Cal. 2014) ......................................................................................................7

Gibson, Dunn &
                                                                                        ii
Crutcher LLP
                      UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                          Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 4 of 23


               1                                                                        Statutes
               2   Cal. Bus. & Prof. Code § 7449 ...............................................................................................................5
               3   Cal. Bus. & Prof. Code § 7450 ...............................................................................................................1
               4
                   Cal. Bus. & Prof. Code § 7451 .......................................................................................................2, 3, 4
               5
                   Cal. Bus. & Prof. Code § 7463 .......................................................................................................2, 3, 6
               6
                                                                          Constitutional Provisions
               7
                   Cal. Const. art. II, § 10 ............................................................................................................................1
               8
                                                                                Other Authorities
               9
                   Cal. Pub. Util. Comm., Order Instituting Rulemaking on Regulations Relating to
           10         Passenger Carriers, Ridesharing, & New Online-Enabled Transportation Services
           11         (Apr. 26, 2018), 2018 WL 2149034..................................................................................................2

           12      Cheryl Miller, Proposition 22 Clouds Future of Pending Worker-Classification Suits,
                      The Recorder (Nov. 4, 2020), https://www.law.com/therecorder/2020/11/04/
           13         proposition-22-clouds-future-of-pending-worker-classification-suits/ .............................................4
           14      Official Voter Information Guide (2020),
                       https://vig.cdn.sos.ca.gov/2020/general/pdf/complete-vig.pdf .................................................1, 2, 5
           15

           16      State Ballot Measures - Statewide Results, Secretary of State,
                       https://electionresults.sos.ca.gov/returns/ballot-measures (last visited Dec. 8, 2020) ......................1
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                                            iii
Crutcher LLP
                       UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                         Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 5 of 23


               1                                          I.         INTRODUCTION
               2            California voters decisively and overwhelmingly approved Proposition 22, establishing that
               3   drivers who use the Uber app are independent—not employees of the platforms they use. Prop 22 thus
               4   categorically rejected the relief sought by Plaintiffs in this case, and as a result, Plaintiffs cannot make
               5   out their predicate showing that Uber has misclassified drivers.
               6            For all the reasons set forth in Uber’s opposition to class certification, Plaintiffs’ claims are
               7   unfit for classwide adjudication. Nothing in Prop 22 eliminates the host of individualized issues related
               8   to Plaintiffs substantive claims, none of which are capable of proof through classwide evidence or are
               9   suitable for classwide adjudication. Plaintiffs’ claims are even more baseless than they were before
           10      Prop 22 was approved, and Plaintiffs’ decision to nonetheless proceed in this case only further
           11      highlights their inadequacy as putative class representatives.
           12               The Court should deny Plaintiffs’ motion for class certification.
           13                                                  II.    ARGUMENT
           14      A.       Proposition 22 Unquestionably Applies to Plaintiffs’ Claims Against Uber.
           15               On Tuesday, November 3, a resounding majority of the voters approved Prop 22. The voters
           16      ratified what an overwhelming majority of drivers have said all along: that they want to remain
           17      independent. See Dkt. 95-9 at 3; Dkt. 95-10. The final result has not yet been officially certified, but
           18      the Secretary of State reports that Prop 22 has passed by a 17-point margin: 58.6% to 41.4%. See State
           19      Ballot Measures - Statewide Results, Secretary of State, https://electionresults.sos.ca.gov/returns/
           20      ballot-measures (last visited Dec. 8, 2020). “Results will be certified by December 11, 2020.” Id. Prop
           21      22 will take effect on “the fifth day after the Secretary of State files the statement of the vote.” Cal.
           22      Const. art. II, § 10(a).
           23               Prop 22’s core purpose, which the courts must “effectuate” (Ex. A (Prop 22) § 5), is “[t]o protect
           24      the basic legal right of Californians to choose to work as independent contractors with rideshare and
           25      delivery network companies throughout the state” (id. § 1 (adding Cal. Bus. & Prof. Code § 7450(a))).
           26      Both the proponents and the opponents of Prop 22 based their arguments for and against Prop 22 on
           27      the fact that the measure would treat drivers who use Uber as independent contractors. E.g., Official
           28      Voter Information Guide 57 (2020), https://vig.cdn.sos.ca.gov/2020/general/pdf/complete-vig.pdf

Gibson, Dunn &
                                                                        1
Crutcher LLP
                        UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                        Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 6 of 23


               1   (State Legislative Analyst: “This measure makes app-based rideshare and delivery drivers independent
               2   contractors.”); id. at 12 (official argument against Prop 22: “No on 22 stops billion-dollar app
               3   companies like Uber, Lyft, and DoorDash from writing their own exemption to California law ….”).
               4   Given the massive public attention Prop 22 received, much of which explicitly named Uber, there can
               5   be no doubt that the voters intended to “protect[] the choice of app-based drivers to work as independent
               6   contractors.” Id. at 58 (official argument in favor of Prop 22).
               7          In fact, the California Attorney General (who has obtained an injunction against Uber under
               8   AB 5) has argued that Uber “will not be subject to the ABC test under AB 5” once Prop 22 takes effect,
               9   and that “any attempt to enforce [AB 5] after December 16 would not be proper” because “[a]fter Prop
           10      22 goes into effect, those claims would no longer be viable.” Oral Argument at 17:37, 19:30, 22:35,
           11      Olson v. California No. 20-55267 (9th Cir. Nov. 18, 2020), https://www.youtube.com/
           12      watch?v=wIk__X_FnqQ.
           13             To effectuate its purpose of ensuring that drivers remain independent, Prop 22 provides that “an
           14      app-based driver is an independent contractor and not an employee or agent with respect to the app-
           15      based driver’s relationship with a network company” if four conditions are met: (1) “[t]he network
           16      company does not unilaterally prescribe specific dates, times of day, or a minimum number of hours
           17      during which” drivers must work; (2) the network company does not require drivers “to accept any
           18      specific rideshare service … request as a condition of maintaining access to the … platform”; (3) the
           19      network company does not restrict drivers from “performing rideshare services … through other
           20      network companies except” when actively transporting passengers; and (4) the network company does
           21      not restrict drivers “from working in any other lawful occupation or business.” Prop 22 § 1 (adding
           22      Cal. Bus. & Prof. Code § 7451). There can be no question that Uber meets these conditions.
           23             As a threshold matter, Uber is a “[n]etwork company”: As to its Rides business, it is a
           24      “[t]ransportation network company,” as defined in California Public Utilities Code § 5431(c). Id.
           25      (adding Cal. Bus. & Prof. Code § 7463(l), (p)). As Plaintiffs explain in their reply brief, the California
           26      Public Utilities Commission—charged with enforcing the Code—already has determined that Uber
           27      meets that definition. See Dkt. 118-4 (Reply) at 2; accord, e.g., Cal. Pub. Util. Comm., Order
           28      Instituting Rulemaking on Regulations Relating to Passenger Carriers, Ridesharing, & New Online-

Gibson, Dunn &
                                                                       2
Crutcher LLP
                     UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                        Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 7 of 23


               1   Enabled Transportation Services (Apr. 26, 2018), 2018 WL 2149034, at *10 (“Uber[] … [is] a TNC
               2   under the plain meaning of Pub. Util. Code § 5431.”); People v. Uber Techs., Inc., 56 Cal. App. 5th
               3   266, 316–17 (2020) (“[D]efendants are regulated by the Public Utilities Commission (PUC) as
               4   ‘transportation network companies’ (TNC), defined as ‘an organization … that provides prearranged
               5   transportation services for compensation using an online-enabled application or platform to connect
               6   passengers with drivers using a personal vehicle.’” (quoting Cal. Pub. Util. Code § 5431(c))). Drivers
               7   who use the Uber Rides app are thus “app-based drivers.” Prop 22 § 1 (adding Cal. Bus. & Prof. Code
               8   § 7463(a), (q)).
               9           It is also undisputed that Uber “does not unilaterally prescribe” when drivers “must be logged
           10      into the” app. Id. (adding Cal. Bus. & Prof. Code § 7451(a)). “Uber does not require drivers to spend
           11      any specific amount of time on the Rides platform (i.e., using the App). Drivers have complete
           12      discretion over whether, when, and how often they access the Rides platform.” Dkt. 93 (Rosenthal
           13      Decl.) ¶ 21; id. ¶¶ 23 (“Uber cannot schedule drivers to drive at a particular time or require them to
           14      accept trips”), 24 (Uber does not “schedule them to work certain days/times”); Dkt. 93-1 (Platform
           15      Access Agreement or PAA) § 1.2 (drivers “decide when, where and whether (a) [they] want to offer
           16      P2P Service facilitated by [Uber’s] Platform and (b) [they] want to accept, decline, ignore or cancel a
           17      Ride … request”).1
           18              Uber further “does not require the app-based driver to accept any specific rideshare service …
           19      request.” Prop 22 § 1 (adding Cal. Bus. & Prof. Code § 7451(b)). Rather, “[a] driver can decline a trip
           20      for any reason. There are no penalties for declining a trip and a driver’s ‘Uber Pro’ rewards program
           21      status is not affected. Many drivers routinely decline trip requests.” Rosenthal Decl. ¶ 15 (emphasis
           22      added); id. ¶ 21 (“Uber does not require a driver to accept trips, and there is no penalty for declining
           23

           24

           25

           26      1
                      See also, e.g., Dkt. 96 (Abousleiman Decl.) ¶¶ 5–7 (driver touting the flexibility to start and stop
                   driving at will); Dkt. 97 (Anandpuri Decl.) ¶¶ 5–6 (same); Dkt. 99 (Barseghian Decl.) ¶¶ 2–3 (same);
           27      Dkt. 100 (Bermudez Decl.) ¶¶ 7–8 (same); Dkt. 101 (Brondtsetter Decl.) ¶¶ 5–6 (same); Dkt. 103
                   (Feldman Decl.) ¶ 7 (same); Dkt. 104 (Glenn Decl.) ¶ 7 (same); Dkt. 105 (Haghiri Decl.) ¶ 11 (same);
           28      Dkt. 110 (Robertson Decl.) ¶ 15 (same); Dkt. 111 (Sauceda Decl.) ¶¶ 5–6 (same); Dkt. 112 (Slaton
                   Decl.) ¶ 6 (same); Dkt. 113 (Zeidner Decl.) ¶ 7 (same).
Gibson, Dunn &
                                                                      3
Crutcher LLP
                       UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                        Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 8 of 23


               1   trip requests.”); PAA § 1.2 (drivers “are not required to accept any minimum number of Rides in order
               2   to access [Uber’s] Platform”).2
               3           Finally, Uber “does not restrict the app-based driver from performing rideshare services” using
               4   other apps, and it “does not restrict the app-based driver from working in any other lawful occupation
               5   or business.” Prop 22 § 1 (adding Cal. Bus. & Prof. Code § 7451(c)–(d)). “Drivers … can, and do,
               6   simultaneously ‘multi-app’—i.e., use other applications such as Lyft and Grubhub at the same time as
               7   the Uber Driver App. As a result, drivers can transition from using the Uber Driver App to other
               8   applications simply by swiping their phones. Drivers can also use other apps at the same time as the
               9   Uber Driver App, and choose between matching options provided by the apps to maximize their
           10      economic success.” Rosenthal Decl. ¶ 28; PAA § 1.2 (“[I]t is entirely [drivers’] choice whether to
           11      provide P2P Service to Riders directly, using [Uber’s] Platform, or using any other method to connect
           12      with Riders, including, but not limited to other platforms and applications in addition to, or instead of,
           13      [Uber’s]”).3
           14              Thus, after Prop 22, drivers who use the Uber Rides app are not employees; they are
           15      “independent contractor[s]” “[n]otwithstanding any other provision of law, including, but not limited
           16      to, the Labor Code, the Unemployment Insurance Code, and any orders, regulations, or opinions of the
           17

           18      2
                      See also, e.g., Barseghian Decl. ¶ 13 (“I can decide if I want to accept the ride or not. If I don’t want
           19      to go [to] the place where the ride ends up, I don’t have to do the ride. It’s up to me.”); Dkt. 102
                   (Cazares Decl.) ¶ 5 (“Uber won’t penalize me for declining any particular ride ….”); Feldman Decl.
           20      ¶ 8 (“I can decide whether I want to accept or decline requests for rides through the Uber application
                   ….”); Haghiri Decl. ¶ 8 (“I can turn down as many trips as I want without penalty.”); Dkt. 106 (Kyle
           21      Decl.) ¶ 11 (“I also love the flexibility that comes from being able to pick and choose which rides I
                   want to take and not be penalized for declining rides. Especially if I am wanting to wrap up but I’m an
           22      hour from home, I can reject rides that will take me too far from home, and wait for riders that want to
                   go in a direction that I want to go. I never have to accept a ride I don’t want to give.”); Dkt. 107
           23      (Martinez Decl.) ¶ 8 (“I feel free to decline any trip requests, and I have never felt as though I couldn’t
                   decline a request.”); Dkt. 109 (Olson Decl.) ¶ 12 (“I am not penalized by Uber for rejecting rides. I
           24      have declined rides many times, and I have never received any communication from Uber about not
                   accepting rides.”); Sauceda Decl. ¶ 8 (“When using the Uber app, I’m free to decide whether to accept
           25      or decline rides that come to me through the app. In the past, Uber would sometimes notify me if my
                   acceptance rate was starting to dip, but Uber has never told me I had to accept more rides to continue
           26      to use the app. It’s up to me, the driver. Uber never threatened to deactivate my use of the app.”).
                   3
                      See also, e.g., Abousleiman Decl. ¶ 8 (“Uber did not restrict me from having another job.”);
           27      Anandpuri Decl. ¶ 7 (driver recounting experience multi-apping, as permitted by Uber); Dkt. 98
                   (Baggett Decl.) ¶¶ 11–12 (same); Barseghian Decl. ¶ 6 (same); Cazares Decl. ¶ 4 (same); Glenn Decl.
           28      ¶ 12 (same); Dkt. 108 (Neumeyer Decl.) ¶ 12 (same); Olson Decl. ¶¶ 10–11 (same); Robertson Decl.
                   ¶ 8; Sauceda Decl. ¶ 4 (same).
Gibson, Dunn &
                                                                        4
Crutcher LLP
                       UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                         Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 9 of 23


               1   Department of Industrial Relations or any board, division, or commission within the Department of
               2   Industrial Relations.” Prop 22 § 1 (adding Cal. Bus. & Prof. Code § 7451).4
               3   B.        Prop 22 Underscores That Plaintiffs Are Inadequate Class Representatives.

               4             The vast majority of drivers oppose employment—but Plaintiffs nonetheless seek that very

               5   result. See Dkt. 92 (Opp.) at 20; Dkt. 95-9 at 3; Dkt. 95-10. That is why drivers, by a 4:1 margin,

               6   prefer to remain as independent contractors and resoundingly supported Prop 22. See Dkt. 95-10.

               7             With Prop 22, California voters joined drivers in overwhelmingly rejecting Plaintiffs’ attempt

               8   to turn drivers into employees and in supporting driver independence. The Voter Information Guide

               9   explained that voting for Prop 22 “means: App-based rideshare and delivery companies could hire

           10      drivers     as   independent    contractors.”      Official   Voter    Information     Guide    12    (2020),

           11      https://vig.cdn.sos.ca.gov/2020/general/pdf/complete-vig.pdf; accord id. at 57 (State Legislative

           12      Analyst: “This measure makes app-based rideshare and delivery drivers independent contractors.”).

           13      The People enthusiastically supported that outcome. They found and “declare[d]” that “[p]rotecting

           14      the ability of Californians to work as independent contractors throughout the state using app-based

           15      rideshare and delivery platforms is necessary so people can continue to choose which jobs they take,

           16      to work as often or as little as they like, and to work with multiple platforms or companies, all the while

           17      preserving access to app-based rideshare and delivery services that are beneficial to consumers, small

           18      businesses, and the California economy.” Prop 22 § 1 (adding Cal. Bus. & Prof. Code § 7449(e)).

           19                Despite this, Plaintiffs still seek an order declaring that drivers are misclassified. Accordingly,

           20      Uber’s position that Plaintiffs’ attempt to obtain relief antithetical to the interests of the majority of the

           21      putative class renders them inadequate class representatives has only been strengthened by the passing

           22      of Prop 22. See Alberghetti v. Corbis Corp., 263 F.R.D. 571, 578 (C.D. Cal. 2010) (“For obvious

           23      reasons, a class representative is not adequate if the representative seeks relief which the class members

           24
                   4
                      Plaintiffs’ counsel has acknowledged that Prop 22 bars prospective relief. See Cheryl Miller,
           25      Proposition 22 Clouds Future of Pending Worker-Classification Suits, The Recorder (Nov. 4, 2020),
                   https://www.law.com/therecorder/2020/11/04/proposition-22-clouds-future-of-pending-worker-
           26      classification-suits/ (“At this point those cases are really going to be about collecting damages up until
                   the time Prop 22 takes effect”). To the extent Plaintiffs argue here that they can obtain past damages
           27      based on the proposition that drivers are or ever were employees—an argument voters in California
                   decisively rejected—they are mistaken. But that merits question is for another day. The individualized
           28      elements of their claims discussed in Uber’s opposition and summarized below preclude class
                   certification in any event.
Gibson, Dunn &
                                                                         5
Crutcher LLP
                        UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                         Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 10 of 23


               1   do not want.”); Dkt. 95-10 (drivers polled preferred to be independent contractors by a 71% to 17%
               2   margin); Opp. 19–24.
               3   C.       Individualized Issues Predominate for Plaintiffs’ Claims.
               4            Drivers’ independence is now enshrined in Prop 22. But even putting that aside, Prop 22 does
               5   not affect the predominance analysis for Plaintiffs’ purported claims. The same individualized issues
               6   necessary to resolve Plaintiffs’ wage-and-hour claims against Uber still preclude class certification, as
               7   detailed in Uber’s opposition to class certification. The Court should deny class certification for the
               8   same reasons Uber has argued. See Opp. 5–19.
               9            In particular, as laid out in Uber’s Opposition, Plaintiffs’ claims require them to show that
           10      drivers not only were misclassified, but also were denied the substantive wage-and-hour protections
           11      afforded to employees under California law. Prop 22 does not help Plaintiffs establish the elements of
           12      their claims with classwide evidence, and Plaintiffs still cannot show that their substantive wage-and-
           13      hour claims satisfy commonality and predominance.
           14               For example, Plaintiffs seek minimum wage and overtime pay for all the time drivers are logged
           15      into the app. But whether “on-call” time is compensable is a “highly fact-driven, context-dependent
           16      inquiry, which is ill-suited to class treatment” (Ladore v. Ecolab, Inc., 2012 WL 12861141, at *12
           17      (C.D. Cal. Apr. 11, 2012)), especially where, as here, drivers vary significantly in how they actually
           18      use the app (see Berry v. County of Sonoma, 30 F.3d 1174, 1185 (9th Cir. 1994) (“The inquiry … is
           19      not whether the [workers] are prevented from participating in certain personal activities, but whether
           20      they actually engage in personal activities during on-call shifts.” (emphasis added)); see also Nicholas
           21      v. Uber Techs., Inc., 2020 WL 7173249, at *4, *11 (N.D. Cal. Dec. 7, 2020) (dismissing minimum
           22      wage and overtime claims because plaintiffs failed to allege facts relating to their individual use of the
           23      app and “fail[ed] to explain why … waiting time qualifies as legally compensable”)). Many drivers
           24      regularly decline ride requests, use competing app-based platforms, and engage in personal activities—
           25      all while logged into the Rides app. See Opp. 14–15; Dkt. 95-6 at 186:9–21 (Plaintiff Verhines
           26      testifying that he would call potential suppliers for his personal business, watch YouTube videos, and
           27      listen to podcasts all while logged into the app). Because Uber’s records do not reflect and cannot
           28      determine the activities drivers actually engage in while logged into the app, there is no manageable

Gibson, Dunn &
                                                                       6
Crutcher LLP
                        UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                        Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 11 of 23


               1   way to adjudicate these claims on a classwide basis.5
               2           Plaintiffs’ claim for expense reimbursement fares no better—a failing also unchanged by Prop
               3   22. Plaintiffs suggest that reimbursement for phone expenses can be calculated “based on the amount
               4   of time a given driver was online, logged into the Uber app, and therefore using phone data to run the
               5   app.” Reply 10. But Plaintiffs cannot show that such expenses are directly attributable to Uber as
               6   drivers often run multiple competing apps concurrently and engage in personal activities while logged
               7   into the Rides app. See Opp. 3, 15–16. Under Plaintiffs’ proposal, drivers would have a perverse
               8   incentive to simply log into the app and decline all ride requests to avoid paying their phone bills. See
               9   Cassady v. Morgan, Lewis, & Bockius LLP, 145 Cal. App. 4th 220, 235 (2006) (“No public policy
           10      would be served by requiring employers to indemnify for expenses attributable to an employee’s
           11      conduct while working for a different employer.”). Plaintiffs also fail to account for drivers who
           12      received reimbursement from third-party transportation companies and thus have no claim for
           13      damages. See Ramirez v. TransUnion LLC, 951 F.3d 1008, 1023 & n.6 (9th Cir. 2020).
           14              Likewise, Plaintiffs’ claim for sick pay remains unfit for classwide adjudication, as Uber’s
           15      liability depends on whether drivers experienced a qualifying condition “and whether they already
           16      received compensation for those sick days” via Uber’s response to COVID-19. See Carroll v. Lowes
           17      Home Ctrs., Inc., 2014 WL 1928669, at *9 n.16 (S.D. Fla. May 6, 2014); Torres v. Air to Ground
           18      Servs., Inc., 300 F.R.D. 386, 403 (C.D. Cal. 2014). In a footnote to their reply brief, Plaintiffs belatedly
           19      suggest that “the Court could simply utilize surveys or questionnaires” to determine if a particular
           20      driver experienced a qualifying condition warranting paid sick leave. Reply 13 n.21. But “[i]t is not
           21      sufficient … simply to mention a procedural tool; the party seeking class certification must explain
           22      how the procedure will effectively manage the issues in question, and [Plaintiffs] ha[v]e failed to do so
           23      here.” Dunbar v. Albertson’s, Inc., 141 Cal. App. 4th 1422, 1425, 1432 (2006) (rejecting plaintiff’s
           24      bare suggestion “that individual issues could be effectively managed with the use of … survey results”);
           25

           26      5
                      Prop 22 does not suggest otherwise. It guarantees that drivers receive “120 percent of the applicable
                   minimum wage” and per-mile reimbursement of vehicle expenses incurred only during their “engaged
           27      time”: namely, “the period of time … from when an app-based driver accepts a rideshare request …
                   to when the app-based driver completes that rideshare request.” Prop 22 § 1 (adding Cal. Bus. & Prof.
           28      Code §§ 7453(d)(4), 7463 (j)(1)). In stark contrast, Plaintiffs seek “all time that drivers are on the app”
                   as “compensable time” (Dkt. 56 at 15 n.15)—an inquiry that inherently defies class certification.
Gibson, Dunn &
                                                                        7
Crutcher LLP
                       UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 12 of 23


               1   Mies v. Sephora U.S.A., Inc., 234 Cal. App. 4th 967, 985 (2015) (denying class certification where
               2   plaintiff’s proposal for statistical sampling “was undeveloped and unsubstantiated”).
               3          Finally, Plaintiffs’ wage statement claim is still derivative of their minimum wage and overtime
               4   claims as they specifically fault Uber for failing to provide wage statements that “includ[e] hours
               5   worked and hourly wages.” Dkt. 81 ¶ 47. Their wage statement claim thus hinges on the number of
               6   hours each driver works—an invariably fact-intensive question. See Opp. 14–15. Plaintiffs’ reliance
               7   on Johnson v. Serenity Transportation, Inc., 2018 WL 3646540, at *15 (N.D. Cal. Aug. 1, 2018), is
               8   misplaced as the putative employer “did not provide statements identifying any hours worked.” By
               9   contrast, Uber lists the time drivers spend and they amount they earn for each ride (Dkt. 58-1 at 6), and
           10      the only question is whether on-call time is also compensable. Because the Court cannot answer that
           11      question on a classwide basis, Plaintiffs’ wage statement claim may not be certified. See, e.g., Dawson
           12      v. Hertz Transporting, Inc., 2018 WL 6112623, at *9 (C.D. Cal. Nov. 5, 2018) (declining to certify
           13      wage statement claim where predicate “wage claims … [we]re not suitable for certification”); Lampe
           14      v. Queen of the Valley Med. Ctr., 19 Cal. App. 5th 832, 852 (2018) (same).
           15             Plaintiffs cannot establish a common question capable of classwide resolution, much less that
           16      common questions predominate over individual ones, and Prop 22 does not impact these inquiries.
           17                                             III.    CONCLUSION
           18             The Court should deny Plaintiffs’ motion for class certification.
           19

           20      DATED: December 8, 2020                       GIBSON, DUNN & CRUTCHER LLP

           21                                                    By:            /s/ Theane Evangelis
                                                                                      Theane Evangelis
           22
                                                                 Attorneys for Defendant Uber Technologies, Inc.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                       8
Crutcher LLP
                     UBER’S SUPPLEMENTAL BRIEF REGARDING CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 13 of 23




                 EXHIBIT A
             Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 14 of 23
         TEXT OF PROPOSED LAWS                                     PROPOSITION 21 CONTINUED


      statewide election ballot, the provisions of the other    families who cannot afford a vehicle, and providing
      measure or measures shall be deemed to be in confict      new affordable and convenient delivery options for
      with this act. If this act receives a greater number of   grocery stores, restaurants, retailers, and other local
      affrmative votes than another measure deemed to be        businesses and their patrons.
      in confict with it, the provisions of this act shall      (d) However, recent legislation has threatened to take
      prevail in their entirety, and the other measure or       away the fexible work opportunities of hundreds of
      measures shall be null and void.
                                                                thousands of Californians, potentially forcing them
                                                                into set shifts and mandatory hours, taking away their
      PROPOSITION 22                                            ability to make their own decisions about the jobs they
                                                                take and the hours they work.
      This initiative measure is submitted to the people in
      accordance with the provisions of Section 8 of Article    (e) Protecting the ability of Californians to work as
      II of the California Constitution.                        independent contractors throughout the state using
                                                                app-based rideshare and delivery platforms is
      This initiative measure adds sections to the Business
                                                                necessary so people can continue to choose which
      and Professions Code and amends a section of the
                                                                jobs they take, to work as often or as little as they like,
      Revenue and Taxation Code; therefore, new provisions
      proposed to be added are printed in italic type to        and to work with multiple platforms or companies, all
      indicate that they are new.                               the while preserving access to app-based rideshare
                                                                and delivery services that are benefcial to consumers,
                                                                small businesses, and the California economy.
      PROPOSED LAW                                              (f) App-based rideshare and delivery drivers deserve
      SECTION 1. Chapter 10.5 (commencing with                  economic security. This chapter is necessary to protect
      Section 7448) is added to Division 3 of the Business      their freedom to work independently, while also
      and Professions Code, to read:                            providing these workers new benefts and protections
           CHAPTER 10.5. APP-BASED DRIVERS   AND   SERVICES     not available under current law. These benefts and
         Article 1.   Title, Findings and Declarations, and     protections include a healthcare subsidy consistent
                        Statement of Purpose                    with the average contributions required under the
                                                                Affordable Care Act (ACA); a new minimum earnings
      7448. Title. This chapter shall be known, and may         guarantee tied to 120 percent of minimum wage with
      be cited, as the Protect App-Based Drivers and            no maximum; compensation for vehicle expenses;
      Services Act.                                             occupational accident insurance to cover on-the-job
      7449. Findings and Declarations. The people of the        injuries; and protection against discrimination and
      State of California fnd and declare as follows:           sexual harassment.
      (a) Hundreds of thousands of Californians are             (g) California law and rideshare and delivery network
      choosing to work as independent contractors in the        companies should protect the safety of both drivers
      modern economy using app-based rideshare and              and consumers without affecting the right of app-
21    delivery platforms to transport passengers and deliver    based rideshare and delivery drivers to work as
      food, groceries, and other goods as a means of earning    independent contractors. Such protections should, at
      income while maintaining the fexibility to decide         a minimum, include criminal background checks of
      when, where, and how they work.                           drivers; zero tolerance policies for drug- and alcohol-
                                                                related offenses; and driver safety training.
22    (b) These app-based rideshare and delivery drivers
      include parents who want to work fexible schedules        7450. Statement of Purpose. The purposes of this
      while children are in school; students who want to        chapter are as follows:
      earn money in between classes; retirees who rideshare
                                                                (a) To protect the basic legal right of Californians to
      or deliver a few hours a week to supplement fxed
                                                                choose to work as independent contractors with
      incomes and for social interaction; military spouses
                                                                rideshare and delivery network companies throughout
      and partners who frequently relocate; and families
                                                                the state.
      struggling with California’s high cost of living that
      need to earn extra income.                                (b) To protect the individual right of every app-based
                                                                rideshare and delivery driver to have the fexibility to
      (c) Millions of California consumers and businesses,
                                                                set their own hours for when, where, and how they
      and our state’s economy as a whole, also beneft from
                                                                work.
      the services of people who work as independent
      contractors using app-based rideshare and delivery        (c) To require rideshare and delivery network
      platforms. App-based rideshare and delivery drivers       companies to offer new protections and benefts for
      are providing convenient and affordable transportation    app-based rideshare and delivery drivers, including
      for the public, reducing impaired and drunk driving,      minimum compensation levels, insurance to cover on-
      improving mobility for seniors and individuals with       the-job injuries, automobile accident insurance,
      disabilities, providing new transportation options for    health care subsidies for qualifying drivers, protection
 30 | Text of Proposed Laws
             Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 15 of 23
  TEXT OF PROPOSED LAWS                                                                PROPOSITION 22 CONTINUED


against harassment and discrimination, and               7453. Earnings Guarantee. (a) A network company
mandatory contractual rights and appeal processes.       shall ensure that for each earnings period, an app-
(d) To improve public safety by requiring criminal       based driver is compensated at not less than the net
background checks, driver safety training, and other     earnings foor as set forth in this section. The net
safety provisions to help ensure app-based rideshare     earnings foor establishes a guaranteed minimum level
and delivery drivers do not pose a threat to customers   of compensation for app-based drivers that cannot be
or the public.                                           reduced. In no way does the net earnings foor prohibit
                                                         app-based drivers from earning a higher level of
     Article 2.   App-Based Driver Independence
                                                         compensation.
7451. Protecting Independence. Notwithstanding
                                                         (b) For each earnings period, a network company shall
any other provision of law, including, but not limited
to, the Labor Code, the Unemployment Insurance           compare an app-based driver’s net earnings against
Code, and any orders, regulations, or opinions of the    the net earnings foor for that app-based driver during
Department of Industrial Relations or any board,         the earnings period. In the event that the app-based
division, or commission within the Department of         driver’s net earnings in the earnings period are less
Industrial Relations, an app-based driver is an          than the net earnings foor for that earnings period,
independent contractor and not an employee or agent      the network company shall include an additional sum
with respect to the app-based driver’s relationship      accounting for the difference in the app-based driver’s
with a network company if the following conditions are   earnings no later than during the next earnings period.
met:                                                     (c) No network company or agent shall take, receive,
(a) The network company does not unilaterally            or retain any gratuity or a part thereof that is paid,
prescribe specifc dates, times of day, or a minimum      given to, or left for an app-based driver by a customer
number of hours during which the app-based driver        or deduct any amount from the earnings due to an
must be logged into the network company’s online-        app-based driver for a ride or delivery on account of a
enabled application or platform.                         gratuity paid in connection with the ride or delivery. A
(b) The network company does not require the app-        network company that permits customers to pay
based driver to accept any specifc rideshare service     gratuities by credit card shall pay the app-based driver
or delivery service request as a condition of            the full amount of the gratuity that the customer
maintaining access to the network company’s online-      indicated on the credit card receipt, without any
enabled application or platform.                         deductions for any credit card payment processing
                                                         fees or costs that may be charged to the network
(c) The network company does not restrict the app-       company by the credit card company.
based driver from performing rideshare services or
delivery services through other network companies        (d) For purposes of this chapter, the following
except during engaged time.                              defnitions apply:
(d) The network company does not restrict the app-       (1) “Applicable minimum wage” means the state
based driver from working in any other lawful            mandated minimum wage for all industries or, if a
occupation or business.                                  passenger or item is picked up within the boundaries
                                                         of a local government that has a higher minimum
7452. Contract and Termination Provisions. (a) A
network company and an app-based driver shall enter      wage that is generally applicable to all industries, the
                                                         local minimum wage of that local government. The
into a written agreement prior to the driver receiving
access to the network company’s online-enabled           applicable minimum wage shall be determined at the                 22
application or platform.                                 location where a passenger or item is picked up and
                                                         shall apply for all engaged time spent completing that
(b) A network company shall not terminate a contract     rideshare request or delivery request.
with an app-based driver unless based upon a ground
specifed in the contract.                                (2) “Earnings period” means a pay period, set by the
                                                         network company, not to exceed 14 consecutive
(c) Network companies shall provide an appeals
                                                         calendar days.
process for app-based drivers whose contracts are
terminated by the network company.                       (3) “Net earnings” means all earnings received by an
                                                         app-based driver in an earnings period, provided that
7452.5. Independence Unaffected. Nothing in
                                                         the amount conforms to both of the following
Article 3 (commencing with Section 7453) to Article
                                                         standards:
11 (commencing with Section 7467), inclusive, of
this chapter shall be interpreted to in any way alter    (A) The amount does not include gratuities, tolls,
the relationship between a network company and an        cleaning fees, airport fees, or other customer pass-
app-based driver for whom the conditions set forth in    throughs.
Section 7451 are satisfed.                               (B) The amount may include incentives or other
              Article 3. Compensation                    bonuses.
                                                                                             Text of Proposed Laws |   31
             Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 16 of 23
         TEXT OF PROPOSED LAWS                                     PROPOSITION 22 CONTINUED


      (4) “Net earnings foor” means, for any earnings             (b) At the end of each earnings period, a network
      period, a total amount that is comprised of:                company shall provide to each app-based driver the
                                                                  following information:
      (A) For all engaged time, the sum of 120 percent of
      the applicable minimum wage for that engaged time.          (1) The number of hours of engaged time the app-
                                                                  based driver accrued on the network company’s
      (B) (i) The per-mile compensation for vehicle               online-enabled application or platform during that
      expenses set forth in this subparagraph multiplied by       earnings period.
      the total number of engaged miles.
                                                                  (2) The number of hours of engaged time the app-
      (ii) After the effective date of this chapter and for the   based driver has accrued on the network company’s
      2021 calendar year, the per-mile compensation for           online-enabled application or platform during the
      vehicle expenses shall be thirty cents ($0.30) per          current calendar quarter up to that point.
      engaged mile. For calendar years after 2021, the
                                                                  (c) Covered California may adopt or amend regulations
      amount per engaged mile shall be adjusted pursuant          as it deems appropriate to permit app-based drivers
      to clause (iii).                                            receiving subsidies pursuant to this section to enroll
      (iii) For calendar years following 2021, the per-mile       in health plans through Covered California.
      compensation for vehicle expenses described in              (d) (1) As a condition of providing the health care
      clause (ii) shall be adjusted annually to refect any        subsidy set forth in subdivision (a), a network
      increase in infation as measured by the Consumer            company may require an app-based driver to submit
      Price Index for All Urban Consumers (CPI-U)                 proof of current enrollment in a qualifying health plan.
      published by the United States Bureau of Labor              Proof of current enrollment may include, but is not
      Statistics. The Treasurer’s Offce shall calculate and       limited to, health insurance membership or
      publish     the   adjustments     required  by    this      identifcation cards, evidence of coverage and
      subparagraph.                                               disclosure forms from the health plan, or claim forms
                                                                  and other documents necessary to submit claims.
      (e) Nothing in this section shall be interpreted to
      require a network company to provide a particular           (2) An app-based driver shall have not less than 15
      amount of compensation to an app-based driver for           calendar days from the end of the calendar quarter to
      any given rideshare or delivery request, as long as the     provide proof of enrollment as set forth in paragraph
      app-based driver’s net earnings for each earnings           (1).
      period equals or exceeds that app-based driver’s net        (3) A network company shall provide a health care
      earnings foor for that earnings period as set forth in      subsidy due for a calendar quarter under subdivision
      subdivision (b). For clarity, the net earnings foor in      (a) within 15 days of the end of the calendar quarter
      this section may be calculated on an average basis          or within 15 days of the app-based driver’s submission
      over the course of each earnings period.                    of proof of enrollment as set forth in paragraph (1),
                                                                  whichever is later.
                         Article 4. Benefts
                                                                  (e) For purposes of this section, a calendar quarter
      7454. Healthcare Subsidy. (a) Consistent with the           refers to the following four periods of time:
      average contributions required under the Affordable
                                                                  (1) January 1 through March 31.
      Care Act (ACA), a network company shall provide a
      quarterly health care subsidy to qualifying app-based       (2) April 1 through June 30.
22    drivers as set forth in this section. An app-based driver   (3) July 1 through September 30.
      that averages the following amounts of engaged time         (4) October 1 through December 31.
      per week on a network company’s platform during a
      calendar quarter shall receive the following subsidies      (f) Nothing in this section shall be interpreted to
      from that network company:                                  prevent an app-based driver from receiving a health
                                                                  care subsidy from more than one network company for
      (1) For an average of 25 hours or more per week of          the same calendar quarter.
      engaged time in the calendar quarter, a payment
                                                                  (g) On or before December 31, 2020, and on or
      greater than or equal to 100 percent of the average
                                                                  before each September 1 thereafter, Covered
      ACA contribution for the applicable average monthly         California shall publish the average statewide monthly
      Covered California premium for each month in the            premium for an individual for the following calendar
      quarter.                                                    year for a Covered California bronze health insurance
      (2) For an average of at least 15 but less than 25          plan.
      hours per week of engaged time in the calendar              (h) This section shall become inoperative in the event
      quarter, a payment greater than or equal to 50 percent      the United States or the State of California
      of the average ACA contribution for the applicable          implements a universal health care system or
      average monthly Covered California premium for each         substantially similar system that expands coverage to
      month in the quarter.                                       the recipients of subsidies under this section.
 32 | Text of Proposed Laws
             Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 17 of 23
  TEXT OF PROPOSED LAWS                                                               PROPOSITION 22 CONTINUED


7455. Loss and Liability Protection. No network          compensation law or disability beneft for the purpose
company shall operate in California for more than 90     of determining amounts payable under any insurance
days unless the network company carries, provides, or    provided under Article 2 (commencing with Section
otherwise makes available the following insurance        11580) of Chapter 1 of Part 3 of Division 2 of the
coverage:                                                Insurance Code.
(a) For the beneft of app-based drivers, occupational    (f) (1) For the beneft of the public, a DNC as defned
accident insurance to cover medical expenses and lost    in Section 7463 shall maintain automobile liability
income resulting from injuries suffered while the app-   insurance of at least one million dollars ($1,000,000)
based driver is online with a network company’s          per occurrence to compensate third parties for injuries
online-enabled application or platform. Policies shall   or losses proximately caused by the operation of an
at a minimum provide the following:                      automobile by an app-based driver during engaged
(1) Coverage for medical expenses incurred, up to at     time in instances where the automobile is not
least one million dollars ($1,000,000).                  otherwise covered by a policy that complies with
                                                         subdivision (b) of Section 11580.1 of the Insurance
(2) (A) Disability payments equal to 66 percent of       Code.
the app-based driver’s average weekly earnings from
all network companies as of the date of injury, with     (2) For the beneft of the public, a TNC as defned in
minimum and maximum weekly payment rates to be           Section 7463 shall maintain liability insurance
determined in accordance with subdivision (a) of         policies as required by Article 7 (commencing with
Section 4453 of the Labor Code for up to the frst        Section 5430) of Chapter 8 of Division 2 of the Public
104 weeks following the injury.                          Utilities Code.
(B) “Average weekly earnings” means the app-based        (3) For the beneft of the public, a TCP as defned in
driver’s total earnings from all network companies       Section 7463 shall maintain liability insurance
during the 28 days prior to the covered accident         policies as required by Article 4 (commencing with
divided by four.                                         Section 5391) of Chapter 8 of Division 2 of the Public
                                                         Utilities Code.
(b) For the beneft of spouses, children, or other
dependents of app-based drivers, accidental death                    Article 5. Antidiscrimination
insurance for injuries suffered by an app-based driver                      and Public Safety
while the app-based driver is online with the network    7456. Antidiscrimination. (a) It is an unlawful
company’s online-enabled application or platform that    practice, unless based upon a bona fde occupational
result in death. For purposes of this subdivision,       qualifcation or public or app-based driver safety need,
burial expenses and death benefts shall be               for a network company to refuse to contract with,
determined in accordance with Section 4701 and           terminate the contract of, or deactivate from the
Section 4702 of the Labor Code.                          network company’s online-enabled application or
(c) For the purposes of this section, “online” means     platform, any app-based driver or prospective app-
the time when an app-based driver is utilizing a         based driver based upon race, color, ancestry, national
network company’s online-enabled application or          origin, religion, creed, age, physical or mental
platform and can receive requests for rideshare          disability, sex, gender, sexual orientation, gender
services or delivery services from the network           identity or expression, medical condition, genetic
company, or during engaged time.                         information, marital status, or military or veteran
                                                         status.
(d) Occupational accident insurance or accidental
                                                         (b) Claims brought pursuant to this section shall be
                                                                                                                           22
death insurance under subdivisions (a) and (b) shall
not be required to cover an accident that occurs while   brought solely under the procedures established by
online but outside of engaged time where the injured     the Unruh Civil Rights Act (Section 51 of the Civil
app-based driver is in engaged time on one or more       Code) and will be governed by its requirements and
other network company platforms or where the             remedies.
app-based driver is engaged in personal activities. If   7457. Sexual         Harassment      Prevention. (a) A
an accident is covered by occupational accident          network company shall develop a sexual harassment
insurance or accidental death insurance maintained       policy intended to protect app-based drivers and
by more than one network company, the insurer of the     members of the public using rideshare services or
network company against whom a claim is fled is          delivery services. The policy shall be available on the
entitled to contribution for the pro-rata share of       network company’s internet website. The policy shall,
coverage attributable to one or more other network       at a minimum, do all of the following:
companies up to the coverages and limits in              (1) Identify behaviors that may constitute sexual
subdivisions (a) and (b).                                harassment, including the following: unwanted sexual
(e) Any benefts provided to an app-based driver          advances; leering, gestures, or displaying sexually
under subdivision (a) or (b) of this section shall be    suggestive objects, pictures, cartoons, or posters;
considered amounts payable under a worker’s              derogatory comments, epithets, slurs, or jokes;
                                                                                            Text of Proposed Laws |   33
             Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 18 of 23
         TEXT OF PROPOSED LAWS                                     PROPOSITION 22 CONTINUED


      graphic comments, sexually degrading words, or            monitoring of that app-based driver’s criminal history
      suggestive or obscene messages or invitations; and        if the network company elects to undertake such
      physical touching or assault, as well as impeding or      continual monitoring.
      blocking movements.                                       (b) A network company shall complete the initial
      (2) Indicate that the network company, and in many        criminal background check as required by subdivision
      instances the law, prohibits app-based drivers and        (a) prior to permitting an app-based driver to utilize
      customers utilizing rideshare services or delivery        the network company’s online-enabled application or
      services from committing prohibited harassment.           platform. The network company shall provide physical
      (3) Establish a process for app-based drivers,            or electronic copies or summaries of the initial
      customers, and rideshare passengers to submit             criminal background check to the app-based driver.
      complaints that ensures confdentiality to the extent      (c) An app-based driver shall not be permitted to
      possible; an impartial and timely investigation; and      utilize   a    network     company’s      online-enabled
      remedial actions and resolutions based on the             application or platform if one of the following applies:
      information collected during the investigation process.
                                                                (1) The driver has ever been convicted of any crime
      (4) Provide an opportunity for app-based drivers and      listed in subparagraph (B) of paragraph (2) of
      customers utilizing rideshare services or delivery        subdivision (a) of Section 5445.2 of the Public
      services to submit complaints electronically so           Utilities Code, any serious felony as defned by
      complaints can be resolved quickly.                       subdivision (c) of Section 1192.7 of the Penal Code,
      (5) Indicate that when the network company receives       or any hate crime as defned by Section 422.55 of the
      allegations of misconduct, it will conduct a fair,        Penal Code.
      timely, and thorough investigation to reach reasonable    (2) The driver has been convicted within the last
      conclusions based on the information collected.           seven years of any crime listed in paragraph (3) of
      (6) Make clear that neither app-based drivers nor         subdivision (a) of Section 5445.2 of the Public
      customers utilizing rideshare services or delivery        Utilities Code.
      services shall be retaliated against as a result of
                                                                (d) (1) The ability of an app-based driver to utilize a
      making a good faith complaint or participating in an
                                                                network company’s online-enabled application or
      investigation against another app-based driver,
                                                                platform may be suspended if the network company
      customer, or rideshare passenger.
                                                                learns the driver has been arrested for any crime listed
      (b) Prior to providing rideshare services or delivery     in either of the following:
      services through a network company’s online-enabled
                                                                (A) Subparagraph (B) of paragraph (2), or paragraph
      application or platform, an app-based driver shall do
                                                                (3), of subdivision (a) of Section 5445.2 of the Public
      both of the following:
                                                                Utilities Code.
      (1) Review the network company’s sexual harassment
      policy.                                                   (B) Subdivision (c) of this section.

      (2) Confrm to the network company, for which              (2) The suspension described in paragraph (1) may
      electronic confrmation shall suffce, that the app-        be lifted upon the disposition of an arrest for any
      based driver has reviewed the network company’s           crime listed in subparagraph (B) of paragraph (2), or
      sexual harassment policy.                                 paragraph (3), of subdivision (a) of Section 5445.2 of
                                                                the Public Utilities Code that does not result in a
22    (c) Claims brought pursuant to this section shall be      conviction. Such disposition includes a fnding of
      brought solely under the procedures established by        factual innocence from any relevant charge, an
      the Unruh Civil Rights Act (Section 51 of the Civil       acquittal at trial, an affdavit indicating the
      Code) and will be governed by its requirements and        prosecuting attorney with jurisdiction over the alleged
      remedies.                                                 offense has declined to fle a criminal complaint, or
      7458. Criminal Background Checks. (a) A network           an affdavit indicating all relevant time periods
      company shall conduct, or have a third party conduct,     described in Chapter 2 (commencing with Section
      an initial local and national criminal background         799) of Title 3 of Part 2 of the Penal Code have
      check for each app-based driver who uses the network      expired.
      company’s online-enabled application or platform to
                                                                (e) Nothing in this section shall be interpreted to
      provide rideshare services or delivery services. The
                                                                prevent a network company from imposing additional
      background check shall be consistent with the
                                                                standards relating to criminal history.
      standards contained in subdivision (a) of Section
      5445.2 of the Public Utilities Code. Notwithstanding      (f) Notwithstanding Section 1786.12 of the Civil
      any other provision of law to the contrary, after an      Code, an investigative consumer reporting agency may
      app-based driver’s consent is obtained by a network       furnish an investigative consumer report to a network
      company for an initial background check, no               company about a person seeking to become an app-
      additional consent shall be required for the continual    based driver, regardless of whether the app-based
 34 | Text of Proposed Laws
                Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 19 of 23
  TEXT OF PROPOSED LAWS                                                                  PROPOSITION 22 CONTINUED


driver is to be an employee or an independent              (c) A network company may suspend access to the
contractor of the network company.                         network company’s online-enabled application or
7459. Safety Training. (a) A network company shall         platform for any app-based driver or customer found
require an app-based driver to complete the training       to be reporting an alleged violation of a zero tolerance
described in this section prior to allowing the app-       policy as described in subdivision (a) where that driver
based driver to utilize the network company’s online-      or customer knows the report to be unfounded or
enabled application or platform.                           based the report on an intent to inappropriately deny a
                                                           driver access to the online-enabled application or
(b) A network company shall provide each app-based         platform.
driver safety training. The safety training required by
this section shall include the following subjects:         7460.5. A        network company    shall   make
                                                           continuously and exclusively available to law
(1) Collision    avoidance   and    defensive    driving   enforcement a mechanism to submit requests for
techniques.
                                                           information to aid in investigations related to
(2) Identifcation of collision-causing elements such       emergency situations, exigent circumstances, and
as excessive speed, DUI, and distracted driving.           critical incidents.
(3) Recognition and reporting of sexual assault and        7461. App-based Driver Rest. An app-based driver
misconduct.                                                shall not be logged in and driving on a network
(4) For app-based drivers delivering prepared food or      company’s online-enabled application or platform for
groceries, food safety information relevant to the         more than a cumulative total of 12 hours in any 24-
delivery of food, including temperature control.           hour period, unless that driver has already logged off
                                                           for an uninterrupted period of 6 hours. If an app-
(c) The training may, at the discretion of the network
                                                           based driver has been logged on and driving for more
company, be provided via online, video, or in-person
                                                           than a cumulative total of 12 hours in any 24-hour
training.
                                                           period, without logging off for an uninterrupted period
(d) Notwithstanding subdivision (a), any app-based         of 6 hours, the driver shall be prohibited from logging
driver that has entered into a contract with a network     back into the network company’s online-enabled
company prior to January 1, 2021, to provide               application or platform for an uninterrupted period of
rideshare services or delivery services shall have until   at least 6 hours.
July 1, 2021, to complete the safety training required
by this section, and may continue to provide rideshare     7462. Impersonating an App-Based Driver. (a) Any
services or delivery services through the network          person who fraudulently impersonates an app-based
company’s online-enabled application or platform           driver while providing or attempting to provide
until that date. On and after July 1, 2021, app-based      rideshare or delivery services shall be guilty of a
drivers described in this subdivision must complete        misdemeanor, and is punishable by imprisonment in a
the training required by this section in order to          county jail for up to six months, or a fne of up to ten
continue providing rideshare services and delivery         thousand dollars ($10,000), or both. Nothing in this
services.                                                  subdivision precludes prosecution under any other
                                                           law.
(e) Any safety product, feature, process, policy,
standard, or other effort undertaken by a network          (b) In addition to any other penalty provided by law,
company, or the provision of equipment by a network        any person who fraudulently impersonates an app-
company, to further public safety is not an indicia of     based driver while providing or attempting to provide
an employment or agency relationship with an app-          rideshare services or delivery services in the                     22
based driver.                                              commission or attempted commission of an offense
                                                           described in Section 207, 209, 220, 261, 264.1,
7460. Zero Tolerance Policies. (a) A network
                                                           286, 287, 288, or 289 of the Penal Code shall be
company shall institute a “zero tolerance policy” that
                                                           sentenced to an additional term of fve years.
mandates prompt suspension of an app-based driver’s
access to the network company’s online-enabled             (c) In addition to any other penalty provided by law,
application or platform in any instance in which the       any person who fraudulently impersonates an app-
network company receives a report through its online-      based driver while providing or attempting to provide
enabled application or platform, or by any other           rideshare services or delivery services in the
company-approved method, from any person who               commission of a felony or attempted felony and in so
reasonably suspects the app-based driver is under the      doing personally inficts great bodily injury to another
infuence of drugs or alcohol while providing rideshare     person other than an accomplice shall be sentenced
services or delivery services.                             to an additional term of fve years.
(b) Upon receiving a report described in subdivision       (d) In addition to any other penalty provided by law,
(a), a network company shall promptly suspend the          any person who fraudulently impersonates an app-
app-based driver from the company’s online-enabled         based driver while providing or attempting to provide
application or platform for further investigation.         rideshare services or delivery services in the
                                                                                               Text of Proposed Laws |   35
             Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 20 of 23
         TEXT OF PROPOSED LAWS                                     PROPOSITION 22 CONTINUED


      commission of a felony or attempted felony and in so      (i) “Engaged miles” means all miles driven during
      doing causes the death of another person other than       engaged time in a passenger vehicle that is not owned,
      an accomplice shall be sentenced to an additional         leased, or rented by the network company.
      term of 10 years.                                         (j) (1) “Engaged time” means, subject to the
                       Article 6. Defnitions                    conditions set forth in paragraph (2), the period of
      7463. For purposes of this chapter, the following         time, as recorded in a network company’s online-
      defnitions shall apply:                                   enabled application or platform, from when an app-
                                                                based driver accepts a rideshare request or delivery
      (a) “App-based driver” means an individual who is a
                                                                request to when the app-based driver completes that
      DNC courier, TNC driver, or TCP driver or permit
                                                                rideshare request or delivery request.
      holder; and for whom the conditions set forth in
      subdivisions (a) to (d), inclusive, of Section 7451 are   (2) (A) Engaged time shall not include the following:
      satisfed.                                                 (i) Any time spent performing a rideshare service or
      (b) “Average ACA contribution” means 82 percent of        delivery service after the request has been cancelled
      the dollar amount of the average monthly Covered          by the customer.
      California premium.                                       (ii) Any time spent on a rideshare service or delivery
      (c) “Average monthly Covered California premium”          service where the app-based driver abandons
      equals the dollar amount published pursuant to            performance of the service prior to completion.
      subdivision (g) of Section 7454.                          (B) Network companies may also exclude time if
      (d) “Covered California” means the California Health      doing so is reasonably necessary to remedy or prevent
      Beneft Exchange, codifed in Title 22 (commencing          fraudulent use of the network company’s online-
      with Section 100500) of the Government Code.              enabled application or platform.
      (e) “Customer” means one or more natural persons or       (k) “Local government” means a city, county, city and
      business entities.                                        county, charter city, or charter county.
      (f) “Delivery network company” (DNC) means a              (l) “Network company” means a business entity that
      business entity that maintains an online-enabled          is a DNC or a TNC.
      application or platform used to facilitate delivery
      services within the State of California on an on-         (m) “Passenger vehicle” means a passenger vehicle
      demand basis, and maintains a record of the amount        as defned in Section 465 of the Vehicle Code.
      of engaged time and engaged miles accumulated by          (n) “Qualifying health plan” means a health insurance
      DNC couriers. Deliveries are facilitated on an on-        plan in which the app-based driver is the subscriber,
      demand basis if DNC couriers are provided with the        that is not sponsored by an employer, and that is not a
      option to accept or decline each delivery request and     Medicare or Medicaid plan.
      the DNC does not require the DNC courier to accept
                                                                (o) “Rideshare service” means the transportation of
      any specifc delivery request as a condition of
                                                                one or more persons.
      maintaining access to the DNC’s online-enabled
      application or platform.                                  (p) “Transportation network company” (TNC) has the
                                                                same meaning as the defnition contained in
      (g) “Delivery network company courier” (DNC courier)
                                                                subdivision (c) of Section 5431 of the Public Utilities
      means an individual who provides delivery services
                                                                Code.
22    through a DNC’s online-enabled application or
      platform.                                                 (q) “Transportation network company driver” (TNC
      (h) “Delivery services” means the fulfllment of           driver) has the same meaning as the defnition of
      delivery requests, meaning the pickup from any            driver contained in subdivision (a) of Section 5431 of
      location of any item or items and the delivery of the     the Public Utilities Code.
      items using a passenger vehicle, bicycle, scooter,        (r) “Charter-party carrier of passengers” (TCP) shall
      walking, public transportation, or other similar means    have the same meaning as the defnition contained in
      of transportation, to a location selected by the          Section 5360 of the Public Utilities Code, provided
      customer located within 50 miles of the pickup            the driver is providing rideshare services using a
      location. A delivery request may include more than        passenger vehicle through a network company’s
      one, but not more than 12, distinct orders placed by      online-enabled application or platform.
      different customers. Delivery services may include the
                                                                         Article 7. Uniform Work Standards
      selection, collection, or purchase of items by a DNC
      courier provided that those tasks are done in             7464. (a) The performance of a single rideshare
      connection with a delivery that the DNC courier has       service or delivery service frequently requires an app-
      agreed to deliver. Delivery services do not include       based driver to travel across the jurisdictional
      deliveries that are subject to Section 26090, as that     boundaries of multiple local governments. California
      section read on October 29, 2019.                         has over 500 cities and counties, which can lead to
 36 | Text of Proposed Laws
             Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 21 of 23
  TEXT OF PROPOSED LAWS                                                                   PROPOSITION 22 CONTINUED


overlapping, inconsistent, and contradictory local          (1) “Participating payee” has the same meaning as
regulations for cross-jurisdictional services.              provided in Section 6050W(d)(1)(A)(ii) of Title 26 of
                                                            the United States Code.
(b) In light of the cross-jurisdictional nature of the
rideshare services and delivery services, and in            (2) “Reportable payment transaction” has the same
addition to the other requirements and standards            meaning as provided in Section 6050W(c)(1) of Title
established by this chapter, the state hereby occupies      26 of the United States Code.
the feld in the following areas:                            (3) “Third-party settlement organization” has the
(1) App-based driver compensation and gratuity,             same meaning as provided in Section 6050W(b)(3) of
except as provided in Section 7453.                         Title 26 of the United States Code.

(2) App-based driver scheduling, leave, health care         (e) This section shall not apply in instances where the
                                                            gross amount of reportable payment transactions for a
subsidies, and any other work-related stipends,
                                                            participating payee in a calendar year is less than six
subsidies, or benefts.
                                                            hundred dollars ($600) or where the participating
(3) App-based     driver   licensing   and    insurance     payee is not an app-based driver.
requirements.                                               (f) This section shall apply to reportable payment
(4) App-based driver rights with respect to a network       transactions occurring on or after January 1, 2021.
company’s termination of an app-based driver’s                             Article 9.   Amendment
contract.
                                                            7465. (a) After the effective date of this chapter,
(c) Notwithstanding subdivision (b), nothing in this        the Legislature may amend this chapter by a statute
section shall limit a local government’s ability to adopt   passed in each house of the Legislature by rollcall
local ordinances necessary to punish the commission         vote entered into the journal, seven-eighths of the
of misdemeanor and felony crimes or to enforce local        membership concurring, provided that the statute is
ordinances and regulations enacted prior to October         consistent with, and furthers the purpose of, this
29, 2019.                                                   chapter. No bill seeking to amend this chapter after
            Article 8. Income Reporting                     the effective date of this chapter may be passed or
                                                            ultimately become a statute unless the bill has been
7464.5 (a) A network company that is acting as a            printed and distributed to members, and published on
third-party settlement organization shall prepare an        the internet, in its fnal form, for at least 12 business
information return for each participating payee who is      days prior to its passage in either house of the
an app-based driver with a California address that has      Legislature.
a gross amount of reportable payment transactions           (b) No statute enacted after October 29, 2019, but
equal to or greater than six hundred dollars ($600)         prior to the effective date of this chapter, that would
during a calendar year, irrespective of the number of       constitute an amendment of this chapter, shall be
transactions between the third-party settlement             operative after the effective date of this chapter unless
organization and the payee. A third-party settlement        the statute was passed in accordance with the
organization must report these amounts to the               requirements of subdivision (a).
Franchise Tax Board and furnish a copy to the payee,
                                                            (c) (1) The purposes of this chapter are described in
even if it does not have a federal reporting obligation.
                                                            Article 1 (commencing with Section 7448).
The information return shall identify the following:
                                                            (2) Any statute that amends Section 7451 does not
(1) The name, address, and tax identifcation number         further the purposes of this chapter.
                                                                                                                               22
of the participating payee.
                                                            (3) Any statute that prohibits app-based drivers from
(2) The gross amount of the reportable payment              performing a particular rideshare service or delivery
transactions with respect to the participating payee.       service while allowing other individuals or entities to
(b) Within 30 days following the date such an               perform the same rideshare service or delivery service,
information return would be due to the Internal             or otherwise imposes unequal regulatory burdens upon
Revenue Service, a network company shall fle a copy         app-based drivers based on their classifcation status,
of any information return required by subdivision (a)       constitutes an amendment of this chapter and must
with the Franchise Tax Board and shall provide a copy       be enacted in compliance with the procedures
to the participating payee.                                 governing amendments consistent with the purposes
                                                            of this chapter as set forth in subdivisions (a) and (b).
(c) A network company may fulfll this requirement by
                                                            (4) Any statute that authorizes any entity or
submitting a copy of Internal Revenue Service Form
                                                            organization to represent the interests of app-based
1099-K or by submitting a form provided by the
                                                            drivers in connection with drivers’ contractual
Franchise Tax Board that includes the same
                                                            relationships with network companies, or drivers’
information as that on Cal-1099-K.                          compensation, benefts, or working conditions,
(d) For purposes of this section:                           constitutes an amendment of this chapter and must
                                                                                                Text of Proposed Laws |   37
             Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 22 of 23
         TEXT OF PROPOSED LAWS                                     PROPOSITION 22 CONTINUED


      be enacted in compliance with the procedures                17037. Provisions in other codes or general law
      governing amendments consistent with the purposes           statutes which are related to this part include all of
      of this chapter as set forth in subdivisions (a) and (b).   the following:
      (d) Any statute that imposes additional misdemeanor         (a) Chapter 20.6 (commencing with Section 9891) of
      or felony penalties in order to provide greater             Division 3 of the Business and Professions Code,
      protection against criminal activity for app-based          relating to tax preparers.
      drivers and individuals using rideshare services or         (b) Part 10.2 (commencing with Section 18401),
      delivery services may be enacted by the Legislature by      relating to the administration of franchise and income
      rollcall vote entered into the journal, a majority of the   tax laws.
      membership of each house concurring, without                (c) Part 10.5 (commencing with Section 20501),
      complying with subdivisions (a) and (b).                    relating to the Property Tax Assistance and
                      Article 10. Regulations                     Postponement Law.
      7466. (a) Emergency regulations may be adopted              (d) Part 10.7 (commencing with Section 21001),
      by Covered California in order to implement and             relating to the Taxpayers’ Bill of Rights.
      administer subdivisions (c) and (g) of Section 7454.        (e) Part 11 (commencing with Section 23001),
      (b) Any emergency regulation adopted pursuant to            relating to the Corporation Tax Law.
      this section shall be adopted in accordance with            (f) Sections 15700 to 15702.1, inclusive, of the
      Chapter 3.5 (commencing with Section 11340) of              Government Code, relating to the Franchise Tax Board.
      Part 1 of Division 3 of Title 2 of the Government Code,
                                                                  (g) Article 8 (commencing with Section 7464.5) of
      and, for purposes of that chapter, including Section        Chapter 10.5 of Division 3 of the Business and
      11349.6 of the Government Code, the adoption of the         Professions Code.
      regulation is an emergency and shall be considered by
      the Offce of Administrative Law as necessary for the        SEC. 3. Conficting Measures.
      immediate preservation of the public peace, health          (a) In the event that this initiative measure and
      and safety, and general welfare. Notwithstanding any        another ballot measure or measures dealing, either
      other provision of law, the emergency regulations           directly or indirectly, with the worker classifcation,
      adopted by Covered California may remain in effect          compensation, or benefts of app-based drivers shall
      for two years from the date of adoption.                    appear on the same statewide election ballot, the
                                                                  other ballot measure or measures shall be deemed to
                      Article 11. Severability
                                                                  be in confict with this measure. In the event that this
      7467. (a) Subject to subdivision (b), the provisions        initiative measure receives a greater number of
      of this chapter are severable. If any portion, section,     affrmative votes, the provisions of this measure shall
      subdivision, paragraph, clause, sentence, phrase,           prevail in their entirety, and the provisions of the other
      word, or application of this chapter is for any reason      ballot measure or measures shall be null and void.
      held to be invalid by a decision of any court of            (b) If this initiative measure is approved by the voters
      competent jurisdiction, that decision shall not affect      but superseded in whole or in part by any other
      the validity of the remaining portions of this chapter.     conficting ballot measure approved by the voters at
      The people of the State of California hereby declare        the same election, and such conficting measure is
      that they would have adopted this chapter and each          later held invalid, this measure shall be self-executing
22    and every portion, section, subdivision, paragraph,         and given full force and effect.
      clause, sentence, phrase, word, and application not
                                                                  SEC. 4. Legal Defense.
      declared invalid or unconstitutional without regard to
      whether any other portion of this chapter or                The purpose of this section is to ensure that the
      application thereof would be subsequently declared          people’s precious right of initiative cannot be
      invalid.                                                    improperly annulled by state politicians who refuse to
                                                                  defend the will of the voters. Therefore, if this act is
      (b) Notwithstanding subdivision (a), if any portion,        approved by the voters of the State of California and
      section, subdivision, paragraph, clause, sentence,          thereafter subjected to a legal challenge which
      phrase, word, or application of Section 7451 of Article     attempts to limit the scope or application of this act
      2 (commencing with Section 7451), as added by the           in any way, or alleges this act violates any local, state,
      voters, is for any reason held to be invalid by a           or federal law in whole or in part, and both the
      decision of any court of competent jurisdiction, that       Governor and Attorney General refuse to defend this
      decision shall apply to the entirety of the remaining       act, then the following actions shall be taken:
      provisions of this chapter, and no provision of this
                                                                  (a) Notwithstanding anything to the contrary
      chapter shall be deemed valid or given force of law.        contained in Chapter 6 (commencing with Section
      SEC. 2. Section 17037 of the Revenue and Taxation           12500) of Part 2 of Division 3 of Title 2 of the
      Code is amended to read:                                    Government Code or any other law, the Attorney
 38 | Text of Proposed Laws
              Case 3:19-cv-06462-EMC Document 137 Filed 12/08/20 Page 23 of 23
  TEXT OF PROPOSED LAWS                                                                    PROPOSITION 22 CONTINUED


General shall appoint independent counsel to                 corporations annually earn billions of dollars from
faithfully and vigorously defend this act on behalf of       their dialysis operations, including more than $350
the State of California.                                     million a year in California alone.
(b) Before appointing or thereafter substituting             (4) The dialysis procedure and side effects from the
independent counsel, the Attorney General shall              treatments present several dangers to patients, and
exercise due diligence in determining the                    many dialysis clinics in California have been cited for
qualifcations of independent counsel and shall obtain        failure to maintain proper standards of care. Failure to
written affrmation from independent counsel that             maintain proper standards can lead to patient harm,
independent counsel will faithfully and vigorously           hospitalizations, and even death.
defend this act. The written affrmation shall be made        (5) Dialysis clinics are currently not required to
publicly available upon request.                             maintain a doctor on site to oversee quality, ensure
(c) In order to support the defense of this act in           the patient plan of care is appropriately followed, and
instances where the Governor and Attorney General            monitor safety protocols. Patients should have access
fail to do so despite the will of the voters, a continuous   to a physician on site whenever dialysis treatment is
appropriation is hereby made from the General Fund           being provided.
to the Controller, without regard to fscal years, in an      (6) Dialysis treatments involve direct access to the
amount necessary to cover the costs of retaining             bloodstream, which puts patients at heightened risk of
independent counsel to faithfully and vigorously             getting dangerous infections. Proper reporting and
defend this act on behalf of the State of California.        transparency of infection rates encourages clinics to
SEC. 5.    Liberal Construction.                             improve quality and helps patients make the best
This act shall be liberally construed in order to            choice for their care.
effectuate its purposes.                                     (7) When health care facilities like hospitals and
                                                             nursing homes close, California regulators are able to
PROPOSITION 23                                               take steps to protect patients from harm. Likewise,
                                                             strong protections should be provided to vulnerable
This initiative measure is submitted to the people in        patients when dialysis clinics close.
accordance with the provisions of Section 8 of Article       (8) Dialysis corporations have lobbied against efforts
II of the California Constitution.                           to enact protections for kidney dialysis patients in
This initiative measure adds sections to the Health          California, spending over $100 million in 2018 and
and Safety Code; therefore, new provisions proposed          2019 to infuence California voters and the
to be added are printed in italic type to indicate that      Legislature.
they are new.                                                (b) Purposes:
                                                             (1) It is the purpose of this act to ensure that
PROPOSED LAW                                                 outpatient kidney dialysis clinics provide quality and
SECTION 1.     Name.                                         affordable patient care to people suffering from end-
This act shall be known as the “Protect the Lives of         stage renal disease.
Dialysis Patients Act.”                                      (2) This act is intended to be budget neutral for the
SEC. 2.    Findings and Purposes.                            state to implement and administer.
                                                             SEC. 3. Section 1226.7 is added to the Health and
This act, adopted by the people of the State of
                                                             Safety Code, to read:
                                                                                                                                22
California, makes the following fndings and has the
following purposes:                                          1226.7. (a) Chronic dialysis clinics shall provide
(a) The people make the following fndings:                   the same quality of care to their patients without
                                                             discrimination on the basis of who is responsible for
(1) Kidney dialysis is a life-saving process in which
blood is removed from a person’s body, cleaned of
                                                             paying for a patient’s treatment. Further, chronic                 23
                                                             dialysis clinics shall not refuse to offer or to provide
toxins, and then returned to the patient. It must be         care on the basis of who is responsible for paying for a
done at least three times a week for several hours a         patient’s treatment. Such prohibited discrimination
session, and the patient must continue treatment for         includes, but is not limited to, discrimination on the
the rest of their life or until they can obtain a kidney     basis that a payer is an individual patient, private
transplant.                                                  entity, insurer, Medi-Cal, Medicaid, or Medicare. This
(2) In California, at least 70,000 people undergo            section shall also apply to a chronic dialysis clinic’s
dialysis treatment.                                          governing entity, which shall ensure that no
(3) Just two multinational, for-proft corporations           discrimination prohibited by this section occurs at or
operate or manage nearly three-quarters of dialysis          among clinics owned or operated by the governing
clinics in California and treat more than 75 percent of      entity.
dialysis patients in the state. These two multinational      (b) Defnitions:
                                                                                                 Text of Proposed Laws |   39
